

AMENDED AND RESTATED TITAN MACHINERY INC.
2014 EQUITY INCENTIVE PLAN


(Amended and restated effective as of April 20, 2020)


SECTION 1.
DEFINITIONS
As used herein, the following terms shall have the meanings indicated below:
(a) “Administrator” shall mean the Board, or one or more Committees appointed by
the Board, as the case may be.
(b) “Affiliate(s)” shall mean a Parent or Subsidiary of the Company.
(c) “Award” shall mean any grant of an Option, Restricted Stock Award,
Restricted Stock Unit Award, Stock Appreciation Right or Performance Award.
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Cause” means, for purposes of this Plan only, unless otherwise specified in
an Award agreement, any one of the following:
(i) A Participant’s willful refusal to perform his or her duties without
justification, or a Participant’s willful misconduct or gross negligence in the
performance of his or her duties;
(ii) A Participant’s material breach of any of the Company’s material policies
or codes of conduct, or material breach of a material obligations under any
other agreement between such Participant and the Company;
(iii) A Participant’s willful engagement in any act of dishonesty, fraud or
illegal conduct with respect to, or in the course of, the business or affairs of
the Company or any of its Affiliates, which materially and adversely harms the
Company or its Affiliates; or
(iv) A Participant’s conviction of, or a plea of nolo contendere to, a felony or
other crime involving moral turpitude;
provided, however, if a Participant is party to an employment agreement or other
similar agreement with the Company that includes a definition of “cause” or
other similar term of like import, then, with respect to such Participant, Cause
shall be defined as set forth in such employment agreement or other similar
agreement.
(f) “Change of Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the events in
subsections (i) through (iv) below. For purposes of this definition, a person,
entity or group shall be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person, entity or group
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power, which includes the power
to vote or to direct the voting, with respect to such securities.
1

--------------------------------------------------------------------------------



(i) Any person, entity or group becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any person, entity or group (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change of Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change of Control shall be deemed to occur;
(ii) There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
(iii) There is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the total gross value of the consolidated assets
of the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of total gross value of the consolidated
assets of the Company and its subsidiaries to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are Owned
by stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition (for purposes of this Section
1(f)(iii), “gross value” means the value of the assets of the Company or the
value of the assets being disposed of, as the case may be, determined without
regard to any liabilities associated with such assets); or
(iv) Individuals who, at the beginning of any consecutive twelve-month period,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute
2

--------------------------------------------------------------------------------



at least a majority of the members of the Board at any time during that
consecutive twelve-month period; (provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board).
For the avoidance of doubt, the term Change of Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. To the extent required, the determination
of whether a Change of Control has occurred shall be made in accordance with
Internal Revenue Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.
(g) “Committee” shall mean a Committee of two or more directors who shall be
appointed by and serve at the pleasure of the Board. To the extent necessary for
compliance with Rule 16b-3, or any successor provision, each of the members of
the Committee shall be a “non-employee director.” Solely for purposes of this
Section 1(g), “non-employee director” shall have the same meaning as set forth
in Rule 16b-3, as amended.
(h) The “Company” shall mean Titan Machinery Inc., a Delaware corporation.
(i) “Fair Market Value” as of any date shall mean (i) if such stock is listed on
the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital Market or
an established stock exchange, the price of such stock at the close of the
regular trading session of such market or exchange on such date, as reported by
The Wall Street Journal or a comparable reporting service, or, if no sale of
such stock shall have occurred on such date, on the next preceding date on which
there was a sale of stock; (ii) if such stock is not so listed on the Nasdaq
Global Select Market, Nasdaq Global Market, Nasdaq Capital Market, or an
established stock exchange, the average of the closing “bid” and “asked” prices
quoted by the OTC Bulletin Board, the National Quotation Bureau, or any
comparable reporting service on such date or, if there are no quoted “bid” and
“asked” prices on such date, on the next preceding date for which there are such
quotes; or (iii) if such stock is not publicly traded as of such date, the per
share value as determined by the Board, or the Committee, in its sole discretion
by applying principles of valuation with respect to the Company’s Stock.
(j) “Good Reason” means for purposes of this Plan only, unless otherwise
specified in an Award agreement, the occurrence, during the two-year period
commencing on the date of a Change of Control, of any of the following without a
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change of Control:
(i) a material reduction in the Participant’s total compensation (defined as the
sum of base salary, target annual bonus, and target long-term incentive award)
or base salary;
(ii) a material diminution in the Participant’s duties, responsibilities or
authority; or
(iii) a relocation of more than 40 miles from the Participant’s principal office
location;
provided, however, if a Participant is party to an employment agreement or other
similar agreement with the Company that includes a definition of “good reason”
or other similar term of like import, then, with
3

--------------------------------------------------------------------------------



respect to such Participant, Good Reason shall be defined as set forth in such
employment agreement or other similar agreement.
(k) “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(l) The “Internal Revenue Code” or “Code” is the Internal Revenue Code of 1986,
as amended from time to time.
(m) “Nonqualified Stock Option” shall mean an Option granted pursuant to Section
10 of the Plan or an Option (or portion thereof) that does not qualify as an
Incentive Stock Option.
(n) “Option” means an Incentive Stock Option or Nonqualified Stock Option
granted pursuant to the Plan.
(o) “Parent” shall mean any corporation which owns, directly or indirectly in an
unbroken chain, fifty percent (50%) or more of the total voting power of the
Company’s outstanding stock.
(p) The “Participant” means (i) a key employee or officer of the Company or any
Affiliate to whom an Incentive Stock Option has been granted pursuant to Section
9; (ii) a consultant or advisor to, or director, key employee or officer of, the
Company or any Affiliate to whom a Nonqualified Stock Option has been granted
pursuant to Section 10; (iii) a consultant or advisor to, or director, key
employee or officer of, the Company or any Affiliate to whom a Restricted Stock
Award or Restricted Stock Unit Award has been granted pursuant to Section 11;
(iv) a consultant or advisor to, or director, key employee or officer of, the
Company or any Affiliate to whom a Performance Award has been granted pursuant
to Section 12; or (v) a consultant or advisor to, or director, key employee or
officer of, the Company or any Affiliate to whom a Stock Appreciation Right has
been granted pursuant to Section 13.
(q) “Performance Award” shall mean any Performance Shares or Performance Units
granted pursuant to Section 12 hereof.
(r) “Performance Objective(s)” shall mean one or more performance objectives
established by the Administrator, in its sole discretion, for Awards granted
under this Plan, including, but not limited to, any one, or a combination of,
(i) Net income measures (including but not limited to earnings, net earnings,
operating earnings, earnings before taxes, EBIT (earnings before interest and
taxes), EBITA (earnings before interest, taxes, and amortization) EBITDA
(earnings before interest, taxes, depreciation, and amortization), EBITDAR
(earnings before interest, taxes, depreciation, amortization and rent) and
earnings per share); (ii) Stock price measures (including but not limited to
growth measures and total stockholder return (stock price plus reinvested
dividends) relative to a defined comparison group or target and price-earnings
multiples); (iii) Cash flow measures (including but not limited to net cash
flow, net cash flow before financing activities, economic value added (or
equivalent metric), debt reduction, debt to equity ratio, or establishment or
material modification of a credit facility); (iv) Return measures (including but
not limited to return on equity, return on average assets, return on capital,
risk-adjusted return on capital, return on investors’ capital and return on
average equity); (v) Operating measures (including operating income, cash from
operations, after-tax operating income, sales volumes, same store sales,
production volumes, credit portfolio delinquency rate, credit portfolio net
charge-off rate, inventory, gross margins and production efficiency); (vi)
Expense measures (including but not limited to overhead cost and general and
administrative expense); (vii) Asset
4

--------------------------------------------------------------------------------



measures (including but not limited to a specified target, or target growth in
sales, stores or credit portfolio, market capitalization or market value,
proceeds from dispositions, strategic acquisitions, or raising capital); (viii)
Relative performance measures (including but not limited to relative performance
to a comparison group or index designated by the Committee and market share); or
(ix) Corporate values measures (including but not limited to ethics, customer
satisfaction, legal, enterprise risk management, regulatory, and safety), in all
cases including, if selected by the Administrator, threshold, target and maximum
levels.
(s) “Performance Period” shall mean the period, established at the time any
Performance Award is granted or at any time thereafter, during which any
Performance Objectives specified by the Administrator with respect to such
Performance Award are to be measured.
(t) “Performance Share” shall mean any grant pursuant to Section 12 hereof of an
Award, which value, if any, shall be paid to a Participant by delivery of shares
of Stock upon achievement of such Performance Objectives during the Performance
Period as the Administrator shall establish at the time of such grant or
thereafter.
(u) “Performance Unit” shall mean any grant pursuant to Section 12 hereof of an
Award, which value, if any, shall be paid to a Participant by delivery of cash
upon achievement of such Performance Objectives during the Performance Period as
the Administrator shall establish at the time of such grant or thereafter.
(v) The “Plan” means this Amended and Restated Titan Machinery Inc. 2014 Equity
Incentive Plan, as amended from time to time.
(w) “Restricted Stock Award” or “Restricted Stock Unit Award” shall mean any
grant of restricted shares of Stock or the grant of any restricted stock units
pursuant to Section 11 hereof.
(x) “Rule 16b-3” shall mean Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Securities Exchange Act
of 1934, as amended.
(y) “Stock” shall mean common stock, par value $0.00001 per share, of the
Company (subject to adjustment as described in Section 14).
(z) “Stock Appreciation Right” shall mean a grant pursuant to Section 13 hereof.
(aa) A “Subsidiary” shall any corporation, limited liability company,
partnership or other entity in an unbroken chain of entities beginning with the
Company, if each of the entities other than the last entity in the chain owns
stock or other ownership interests possessing at least fifty percent (50%) of
the total combined voting power in one of the other entities in the chain.
Notwithstanding the foregoing, with respect to an Incentive Stock Option,
Subsidiary shall have the meaning set forth in Section 424(f) of the Code.
SECTION 2.
PURPOSE


The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers,
5

--------------------------------------------------------------------------------



directors, employees, consultants, and advisors upon whose efforts the success
of the Company and its Affiliates will depend to a large degree.
It is the intention of the Company to carry out the Plan through the granting of
Incentive Stock Options pursuant to Section 9 of this Plan; through the granting
of Nonqualified Stock Options pursuant to Section 10 of this Plan; through the
granting of Restricted Stock Awards and Restricted Stock Unit Awards pursuant to
Section 11 of this Plan; through the granting of Performance Awards pursuant to
Section 12 of this Plan; and through the granting of Stock Appreciation Rights
pursuant to Section 13 of this Plan.
SECTION 3.
EFFECTIVE DATE OF PLAN


The Titan Machinery Inc. 2014 Equity Incentive Plan was originally effective as
of April 8, 2014 (the “Effective Date”) and approved by the Company’s
stockholders on May 29, 2014. This Amended and Restated Titan Machinery Inc.
2014 Equity Incentive Plan is effective as of April 20, 2020, subject to receipt
of approval by the stockholders of the Company.
SECTION 4.
ADMINISTRATION


The Plan shall be administered by the Board or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”). Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, Awards shall be granted;
the number of shares subject to each Award; the option price; and the
performance criteria, if any, and any other terms and conditions of each Award.
The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
agreements evidencing each Award (which may vary from Participant to
Participant), and to make all other determinations necessary or advisable for
the administration of the Plan. The Administrator’s interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.
The Administrator may delegate its authority under this Section 4 and the terms
of the Plan to the extent it deems necessary or advisable for the proper
administration of the Plan, consistent with the requirements of applicable law;
provided, however, that except as provided below, the Administrator may not
delegate its authority to grant Awards under the Plan or to correct errors,
omissions or inconsistencies in the Plan. Subject to compliance with applicable
law, the Administrator may delegate to the Company’s chief executive officer
and/or to other officers of the Company its authority under this Section 4,
including the right to grant Awards; provided that such delegation shall not
extend to the grant of Awards or the exercise of discretion with respect to
Awards to officers of the Company who, at the time of such action, are subject
to the reporting requirements of Section 16(a) of the Securities Exchange Act of
1934, as amended. All authority delegated by the Administrator under this
Section 4 shall be exercised in accordance with the provisions of the Plan and
any guidelines for the exercise of such authority that may from time to time be
established by the Administrator. To the extent that the
6

--------------------------------------------------------------------------------



Board, the Administrator or its delegate, as described above, administers the
Plan, references in the Plan to the “Administrator” shall be deemed to refer to
the Board, the Committee or such delegate.
No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.
SECTION 5.
PARTICIPANTS


The Administrator shall from time to time, at its discretion and without
approval of the stockholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Affiliate to whom Awards
shall be granted under this Plan; provided, however, that consultants or
advisors shall not be eligible to receive Awards hereunder unless such
consultant or advisor is a natural person, renders bona fide services to the
Company or any Affiliate and such services are not in connection with the offer
or sale of securities in a capital raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities. The
Administrator shall, from time to time, at its discretion and without approval
of the stockholders, designate those employees of the Company or any Affiliate
to whom Awards, including Incentive Stock Options, shall be granted under this
Plan. The Administrator may grant additional Awards, including Incentive Stock
Options, under this Plan to some or all Participants then holding Awards, or may
grant Awards solely or partially to new Participants. In designating
Participants, the Administrator shall also determine the number of shares to be
optioned or awarded to each such Participant and the performance criteria
applicable to each Performance Award. The Administrator may from time to time
designate individuals as being ineligible to participate in the Plan.
SECTION 6.
STOCK


The Stock to be awarded or optioned under this Plan shall consist of authorized
but unissued or reacquired shares of Stock. Subject to Section 14 of this Plan,
the maximum aggregate number of shares of Stock that may be issued in respect of
Awards under the Plan is Two Million Two Hundred Thousand (2,200,000); provided,
however, that all shares of Stock that may be issued under the Plan shall
constitute the maximum aggregate number of shares of Stock that may be issued
through Incentive Stock Options.
To the extent that shares of Stock subject to an outstanding Award are not
issued by reason of the forfeiture, termination, surrender, cancellation or
expiration of such Award, or by reason of being settled in cash in lieu of
shares of Stock, then such shares of Stock shall be available for re-issuance
under the Plan. If Stock Appreciation Rights are granted, the full number of
shares of Stock subject to the Stock Appreciation Rights shall be considered
issued under the Plan, without regard to the number of shares of Stock issued
upon exercise of the Stock Appreciation Rights. Shares tendered, surrendered or
otherwise used in payment of the exercise price of an Option shall not be
available for re-issuance under the Plan. Shares of Stock withheld or
surrendered for payment of taxes with respect to Awards shall not be available
for re-issuance under the Plan. For the avoidance of doubt, if shares of Stock
are repurchased
7

--------------------------------------------------------------------------------



by the Company on the open market with the proceeds of the exercise price of
Options, such shares of Stock may not again be made available for issuance under
the Plan.
In addition to the aggregate Stock limit above, subject to Section 14 of the
Plan, the following annual limits will apply under the Plan:
(a) In no event shall a Participant be granted Options or Stock Appreciation
Rights during any fiscal year of the Company covering in the aggregate more than
1,000,000 shares of Stock, subject to adjustment as provided in Section 14;
provided, however, that a share of Stock subject to a Stock Appreciation Right
that is granted in tandem with an Option shall count as one share against this
limitation.
(b) In no event shall a Participant be granted Restricted Stock Awards or, to
the extent payable in or measured by the value of shares of Stock, Restricted
Stock Unit Awards during any fiscal year of the Company covering in the
aggregate more than 1,000,000 shares of Stock, subject to adjustment as provided
in Section 14.
(c) To the extent payable in or measured by the value of shares of Stock, in no
event shall a Participant be granted Performance Awards during any fiscal year
of the Company covering in the aggregate more than 1,000,000 shares of Stock,
subject to adjustment as provided in Section 14.
(d) The maximum aggregate grant date value of shares of Stock subject to Awards
granted to any director who is not an employee of the Company (a “Non-Employee
Director”) during any fiscal year for services rendered as a Non-Employee
Director, taken together with any cash fees earned by such Non-Employee Director
for services rendered as a Non-Employee Director during the fiscal year, shall
not exceed $350,000. For purposes of this limit, the value of such Awards shall
be calculated based on the grant date fair value of such Awards for financial
reporting purposes.
SECTION 7.
DURATION OF PLAN


Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the Effective Date. Other Awards may be
granted pursuant to the Plan from time to time after the Effective Date and
until the Plan is discontinued or terminated by the Administrator.
SECTION 8.
PAYMENT


Participants may pay for shares upon exercise of Options granted pursuant to
this Plan (i) in cash, or with a personal check or certified check, (ii) by the
transfer from the Participant to the Company of previously acquired shares of
Stock, (iii) through the withholding of shares of Stock from the number of
shares otherwise issuable upon the exercise of the Option (e.g., a net share
settlement), (iv) through broker-assisted cashless exercise, or (v) by a
combination thereof. Any stock tendered as part of such payment shall be valued
at such stock’s then-current Fair Market Value. In the event the Optionee elects
to pay the exercise price in whole or in part with previously acquired shares of
Stock or through a net share settlement, the Fair Market Value of the shares of
Stock delivered or withheld shall equal the total exercise price for the shares
being purchased in such manner. The Administrator may, in its sole discretion,
limit the forms of payment available to the Participant and may exercise such
discretion any time prior to the termination of the Option granted to the
Participant or upon any exercise of the Option
8

--------------------------------------------------------------------------------



by the Participant. “Previously acquired shares of Stock” means shares of the
Company’s Stock which the Participant has owned for at least six (6) months
prior to the exercise of the Option, or for such other period of time, if any,
as may be required by generally accepted accounting principles.
With respect to payment in the form of Stock, the Administrator may require
advance approval or adopt such rules as it deems necessary to assure compliance
with Rule 16b-3, if applicable.
SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS


Each Incentive Stock Option granted pursuant to this Section 9 shall be
evidenced by a written Incentive Stock Option agreement (the “ISO Option
Agreement”). The ISO Option Agreement shall be in such form as may be approved
from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each ISO Option
Agreement shall comply with and be subject to the following terms and
conditions:
(a) Number of Shares and Option Exercise Price. The ISO Option Agreement shall
state the total number of shares covered by the Incentive Stock Option. Except
as permitted by Code Section 424(a), or any successor provision, the option
exercise price per share shall not be less than one hundred percent (100%) of
the per share Fair Market Value of the Stock on the date the Administrator
grants the Option; provided, however, that if a Participant owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its Parent or any Subsidiary, the option
exercise price per share of an Incentive Stock Option granted to such
Participant shall not be less than one hundred ten percent (110%) of the per
share Fair Market Value of the Company’s Stock on the date of the grant of the
Option. The Administrator shall have full authority and discretion in
establishing the option exercise price and shall be fully protected in so doing.
(b) Term and Exercisability of Incentive Stock Option. The term during which any
Incentive Stock Option granted under the Plan may be exercised shall be
established in each case by the Administrator. Except as permitted by Code
Section 424(a), in no event shall any Incentive Stock Option be exercisable
during a term of more than ten (10) years after the date on which it is granted;
provided, however, that if a Participant owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its Parent or any Subsidiary, the Incentive Stock Option granted
to such Participant shall be exercisable during a term of not more than five (5)
years after the date on which it is granted.
The ISO Option Agreement shall state when the Incentive Stock Option becomes
exercisable and shall also state the maximum term during which the Option may be
exercised. In the event an Incentive Stock Option is exercisable immediately,
the manner of exercise of the Option in the event it is not exercised in full
immediately shall be specified in the ISO Option Agreement. The Administrator
may accelerate the exercisability of any Incentive Stock Option granted
hereunder which is not immediately exercisable as of the date of grant.
(c) Nontransferability. No Incentive Stock Option shall be transferable, in
whole or in part, by the Participant other than by will or by the laws of
descent and distribution. During the Participant’s lifetime, the Incentive Stock
Option may be exercised only by the Participant. If the Participant shall
attempt any transfer of any Incentive Stock Option granted under the Plan during
the Participant’s
9

--------------------------------------------------------------------------------



lifetime, such transfer shall be void and the Incentive Stock Option, to the
extent not fully exercised, shall terminate.
(d) No Rights as Stockholder. A Participant (or the Participant’s successor or
successors) shall have no rights as a stockholder with respect to any shares
covered by an Incentive Stock Option until the date of the issuance of stock
subject to such Award upon exercise, as evidenced by a stock certificate or as
reflected in the books and records of the Company or its designated agent (i.e.,
a “book entry”). No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such stock is
actually issued (except as otherwise provided in Section 14 of the Plan), as
evidenced in either certificated or book entry form.
(e) Withholding. The Company or any Affiliate shall be entitled to withhold and
deduct from any future payments to the Participant all legally required amounts
necessary to satisfy any and all withholding and employment-related taxes
attributable to the Participant’s exercise of an Incentive Stock Option or a
“disqualifying disposition” of shares acquired through the exercise of an
Incentive Stock Option as defined in Code Section 421(b). In the event the
Participant is required under the ISO Option Agreement to pay the Company, or
make arrangements satisfactory to the Company respecting payment of, such
withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, permit the Participant to
satisfy such obligation, in whole or in part, by delivering shares of the Stock
or by electing to have the Company withhold shares of Stock otherwise issuable
to the Participant as a result of the exercise of the Incentive Stock Option.
Such shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from such exercise or disqualifying disposition.
In no event may the Participant deliver shares, nor may the Company or any
Affiliate withhold shares, having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s election to have
shares withheld for this purpose shall be made on or before the later of (i) the
date the Incentive Stock Option is exercised or the date of the disqualifying
disposition, as the case may be, or (ii) the date that the amount of tax to be
withheld is determined under applicable tax law. Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, if applicable.
(f) Vesting Limitation. Notwithstanding any other provision of the Plan, the
aggregate Fair Market Value (determined as of the date an Option is granted) of
the Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other “Incentive Stock Option” plans of the Company or any Affiliate shall not
exceed $100,000 (or such other amount as may be prescribed by the Code from time
to time); provided, however, that if the exercisability or vesting of an
Incentive Stock Option is accelerated as permitted under the provisions of the
Plan and such acceleration would result in a violation of the limit imposed by
this Section 9(f), such acceleration shall be of full force and effect but the
number of shares of Stock that exceed such limit shall be treated as having been
granted pursuant to a Nonqualified Stock Option; and provided, further, that the
limits imposed by this Section 9(f) shall be applied to all outstanding
Incentive Stock Options under the Plan and any other “Incentive Stock Option”
plans of the Company or any Affiliate in chronological order according to the
dates of grant.
(g) Other Provisions. The ISO Option Agreement authorized under this Section 9
shall contain such other provisions as the Administrator shall deem advisable.
Any such ISO Option
10

--------------------------------------------------------------------------------



Agreement shall contain such limitations and restrictions upon the exercise of
the Option as shall be necessary to ensure that such Option will be considered
an “Incentive Stock Option” as defined in Code Section 422 or to conform to any
change therein.


SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS


Each Nonqualified Stock Option granted pursuant to this Section 10 shall be
evidenced by a written Nonqualified Stock Option agreement (the “NQSO Option
Agreement”). The NQSO Option Agreement shall be in such form as may be approved
from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each NQSO Option
Agreement shall comply with and be subject to the following terms and
conditions:
(a) Number of Shares and Option Exercise Price. The NQSO Option Agreement shall
state the total number of shares covered by the Nonqualified Stock Option.
Unless otherwise determined by the Administrator, the option exercise price per
share shall be one hundred percent (100%) of the per share Fair Market Value of
the Stock on the date the Administrator grants the Option.
(b) Term and Exercisability of Nonqualified Stock Option. The term during which
any Nonqualified Stock Option granted under the Plan may be exercised shall be
established in each case by the Administrator. The NQSO Option Agreement shall
state when the Nonqualified Stock Option becomes exercisable and shall also
state the maximum term during which the Option may be exercised. In the event a
Nonqualified Stock Option is exercisable immediately, the manner of exercise of
the Option in the event it is not exercised in full immediately shall be
specified in the NQSO Option Agreement. The Administrator may accelerate the
exercisability of any Nonqualified Stock Option granted hereunder which is not
immediately exercisable as of the date of grant.
(c) Transferability. A Nonqualified Stock Option shall be transferable, in whole
or in part, by the Participant by will or by the laws of descent and
distribution. In addition, the Administrator may, in its sole discretion, permit
the Participant to transfer any or all Nonqualified Stock Options to any member
of the Participant’s “immediate family” as such term is defined in Rule 16a-1(e)
promulgated under the Securities Exchange Act of 1934, as amended, or any
successor provision, or to one or more trusts whose beneficiaries are members of
such Participant’s “immediate family” or partnerships in which such family
members are the only partners; provided, however, that the Participant cannot
receive any consideration for the transfer and such transferred Nonqualified
Stock Option shall continue to be subject to the same terms and conditions as
were applicable to such Nonqualified Stock Option immediately prior to its
transfer.
(d) No Rights as Stockholder. A Participant (or the Participant’s successor or
successors) shall have no rights as a stockholder with respect to any shares
covered by a Nonqualified Stock Option until the date of the issuance of stock
as evidenced by a stock certificate or as reflected in book entry form. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such stock is actually issued (except as
otherwise provided in Section 14 of the Plan), as evidenced in either
certificated or book entry form.
(e) Withholding. The Company or any Affiliate shall be entitled to withhold and
deduct from any future payments to the Participant all legally required amounts
necessary to satisfy any and all
11

--------------------------------------------------------------------------------



withholding and employment-related taxes attributable to the Participant’s
exercise of a Nonqualified Stock Option. In the event the Participant is
required under the NQSO Option Agreement to pay the Company, or make
arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Administrator may, in its discretion and
pursuant to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by delivering shares of the Company’s Stock or
by electing to have the Company withhold shares of Stock otherwise issuable to
the Participant as a result of the exercise of the Nonqualified Stock Option.
Such shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from such exercise. In no event may the
Participant deliver shares, nor may the Company or any Affiliate withhold
shares, having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant’s election to deliver shares or to have shares
withheld for this purpose shall be made on or before the later of (i) the date
the Nonqualified Stock Option is exercised, or (ii) the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.
(f) Other Provisions. The NQSO Option Agreement authorized under this Section 10
shall contain such other provisions as the Administrator shall deem advisable.
SECTION 11.
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS


Each Restricted Stock Award or Restricted Stock Unit Award granted pursuant to
the Plan shall be evidenced by a written restricted stock or restricted stock
unit agreement (the “Restricted Stock Agreement” or “Restricted Stock Unit
Agreement,” as the case may be). The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall be in such form as may be approved from time to time
by the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Restricted Stock Agreement or Restricted
Stock Unit Agreement shall comply with and be subject to the following terms and
conditions:
(a) Number of Shares. The Restricted Stock Agreement or Restricted Stock Unit
Agreement shall state the total number of shares of Stock covered by the
Restricted Stock Award or Restricted Stock Unit Award.
(b) Risks of Forfeiture. The Restricted Stock Agreement or Restricted Stock Unit
Agreement shall set forth the risks of forfeiture, if any, including risks of
forfeiture based on Performance Objectives, which shall apply to the shares of
Stock covered by the Restricted Stock Award or Restricted Stock Unit Award, and
shall specify the manner in which such risks of forfeiture shall lapse. The
Administrator may, in its sole discretion, modify the manner in which such risks
of forfeiture shall lapse but only with respect to those shares of Stock which
are restricted as of the effective date of the modification.
(c) Issuance of Shares; Rights as Stockholder.
(i) With respect to a Restricted Stock Award, the Company shall cause to be
issued shares in the Participant’s name as evidenced by a stock certificate or
as reflected in book entry form, provided, that the Company shall place a legend
or restriction
12

--------------------------------------------------------------------------------



on such shares describing the risks of forfeiture and other transfer
restrictions set forth in the Participant’s Restricted Stock Agreement. Until
the risks of forfeiture have lapsed or the shares subject to such Restricted
Stock Award have been forfeited, the Participant shall be entitled to vote the
shares of Stock, but, except as provided in this paragraph (i) regarding
dividends, the Participant shall not have any other rights as a stockholder with
respect to such shares. Except as provided otherwise by the Administrator,
Participants holding Restricted Stock Awards shall be entitled to receive all
dividends and other distributions paid with respect to the shares of Stock
underlying the Restricted Stock Awards. Cash dividends with respect to
Restricted Stock Awards that are subject to risk of forfeiture restrictions will
be credited to a book-entry account and paid to the Participant only when the
risk of forfeiture applicable to such Restricted Stock Award has lapsed. Except
as provided otherwise under Article 14, dividends payable in shares of Stock
shall be subject to the same risk of forfeiture restrictions as the underlying
Restricted Stock Award. If any Restricted Stock Awards are forfeited, the
Participant shall have no right to dividends or other distributions with respect
to such Restricted Stock Award.
(ii) With respect to a Restricted Stock Unit Award, as the risks of forfeiture
on the restricted stock units lapse, the Participant shall be entitled to
payment of the Restricted Stock Units. The Administrator may, in its sole
discretion, pay Restricted Stock Units in cash, shares of Stock or any
combination thereof. If payment is made in shares of Stock, the Administrator
shall cause to be issued Stock in the Participant’s name and shall deliver such
Stock to the Participant in satisfaction of such restricted stock units. Until
the risks of forfeiture on the restricted stock units have lapsed, the
Participant shall not be entitled to vote any shares of stock which may be
acquired through the restricted stock units, shall not receive any dividends
attributable to such shares, and shall not have any other rights as a
stockholder with respect to such shares.
(d) Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Award or Restricted Stock Unit Award. In the event the Participant is required
under the Restricted Stock Agreement or Restricted Stock Unit Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, require the Participant
to satisfy such obligations, in whole or in part, by delivering shares of Stock,
including shares of Stock received pursuant to the Restricted Stock Award or
Restricted Stock Unit Award on which the risks of forfeiture have lapsed. Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from the lapsing of the risks of forfeiture on
such restricted stock or restricted stock unit. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s election to deliver shares of Stock
for this purpose shall be made on or before the date that the amount of tax to
be withheld is determined under applicable tax law. Such election shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.
13

--------------------------------------------------------------------------------



(e) Nontransferability. No Restricted Stock Award or Restricted Stock Unit Award
shall be transferable, in whole or in part, by the Participant, other than by
will or by the laws of descent and distribution, prior to the date the risks of
forfeiture described in the Restricted Stock Agreement or Restricted Stock Unit
Agreement have lapsed. If the Participant shall attempt any transfer of any
Restricted Stock Award or Restricted Stock Unit Award granted under the Plan
prior to such date, such transfer shall be void and the Restricted Stock Award
or Restricted Stock Unit Award shall terminate.
(f) Other Provisions. The Restricted Stock Agreement or Restricted Stock Unit
Agreement authorized under this Section 11 shall contain such other provisions
as the Administrator shall deem advisable.
SECTION 12.
PERFORMANCE AWARDS


Each Performance Award granted pursuant to this Section 12 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”). The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:
(a) Awards. Performance Awards in the form of Performance Units or Performance
Shares may be granted to any Participant in the Plan. Performance Units shall
consist of monetary awards which may be earned or become vested in whole or in
part if the Company or the Participant achieves certain Performance Objectives
established by the Administrator over a specified Performance Period.
Performance Shares shall consist of shares of Stock or other Awards denominated
in shares of Stock that may be earned or become vested in whole or in part if
the Company or the Participant achieves certain Performance Objectives
established by the Administrator over a specified Performance Period.
(b) Performance Objectives, Performance Period and Payment. The Performance
Award Agreement shall set forth:
(i) the number of Performance Units or Performance Shares subject to the
Performance Award, and the dollar value of each Performance Unit;
(ii) one or more Performance Objectives established by the Administrator;
(iii) the Performance Period over which Performance Units or Performance Shares
may be earned or may become vested;
(iv) the extent to which partial achievement of the Performance Objectives may
result in a payment or vesting of the Performance Award, as determined by the
Administrator; and
(v) the date upon which payment of Performance Units will be made or Performance
Shares will be issued, as the case may be, and the extent to which such payment
or the receipt of such Performance Shares may be deferred.
(c) Withholding Taxes. The Company or its Affiliates shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any
14

--------------------------------------------------------------------------------



and all withholding and employment-related taxes attributable to the
Participant’s Performance Award. In the event the Participant is required under
the Performance Award Agreement to pay the Company or its Affiliates, or make
arrangements satisfactory to the Company or its Affiliates respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, permit the Participant to
satisfy such obligations, in whole or in part, by delivering shares of Stock,
including shares of Stock received pursuant to the Performance Award. Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s election to deliver shares of Stock
for this purpose shall be made on or before the date that the amount of tax to
be withheld is determined under applicable tax law. Such election shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.
(d) Nontransferability. No Performance Award shall be transferable, in whole or
in part, by the Participant, other than by will or by the laws of descent and
distribution. If the Participant shall attempt any transfer of any Performance
Award granted under the Plan, such transfer shall be void and the Performance
Award shall terminate.
(e) No Rights as Stockholder. A Participant (or the Participant’s successor or
successors) shall have no rights as a stockholder with respect to any shares
covered by a Performance Award until the date of the issuance of stock. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such stock is actually issued (except as
otherwise provided in Section 14 of the Plan).
(f) Other Provisions. The Performance Award Agreement authorized under this
Section 12 shall contain such other provisions as the Administrator shall deem
advisable.
SECTION 13.
STOCK APPRECIATION RIGHTS


Each Stock Appreciation Right granted pursuant to this Section 13 shall be
evidenced by a written stock appreciation right agreement (the “Stock
Appreciation Right Agreement”). The Stock Appreciation Right Agreement shall be
in such form as may be approved from time to time by the Administrator and may
vary from Participant to Participant; provided, however, that each Participant
and each Stock Appreciation Right Agreement shall comply with and be subject to
the following terms and conditions:
(a) Awards. A Stock Appreciation Right shall entitle the Participant to receive,
upon exercise, cash, shares of Stock, or any combination thereof, having a value
equal to the excess of (i) the Fair Market Value of a specified number of shares
of Stock on the date of such exercise, over (ii) a specified exercise price.
Unless otherwise determined by the Administrator, the specified exercise price
shall not be less than 100% of the Fair Market Value of such shares of Stock on
the date of grant of the Stock Appreciation Right. A Stock Appreciation Right
may be granted independent of or in tandem with a previously or
contemporaneously granted Option.
(b) Term and Exercisability. The term during which any Stock Appreciation Right
granted under the Plan may be exercised shall be established in each case by the
Administrator. The Stock
15

--------------------------------------------------------------------------------



Appreciation Right Agreement shall state when the Stock Appreciation Right
becomes exercisable and shall also state the maximum term during which such
Stock Appreciation Right may be exercised. In the event a Stock Appreciation
Right is exercisable immediately, the manner of exercise of such Stock
Appreciation Right in the event it is not exercised in full immediately shall be
specified in the Stock Appreciation Right Agreement. The Administrator may
accelerate the exercisability of any Stock Appreciation Right granted hereunder
which is not immediately exercisable as of the date of grant. If a Stock
Appreciation Right is granted in tandem with an Option, the Stock Appreciation
Right Agreement shall set forth the extent to which the exercise of all or a
portion of the Stock Appreciation Right shall cancel a corresponding portion of
the Option, and the extent to which the exercise of all or a portion of the
Option shall cancel a corresponding portion of the Stock Appreciation Right.
(c) Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Stock Appreciation
Right. In the event the Participant is required under the Stock Appreciation
Right to pay the Company or its Affiliate, or make arrangements satisfactory to
the Company or its Affiliate respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by delivering shares of the Company’s Stock or
by electing to have the Company withhold shares of Stock otherwise issuable to
the Participant as a result of the exercise of the Stock Appreciation Right.
Such shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from such exercise. In no event may the
Participant deliver shares, nor may the Company or any Affiliate withhold
shares, having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant’s election to deliver shares or to have shares
withheld for this purpose shall be made on or before the later of (i) the date
the Stock Appreciation Right is exercised, or (ii) the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.
(d) Nontransferability. No Stock Appreciation Right shall be transferable, in
whole or in part, by the Participant, other than by will or by the laws of
descent and distribution. If the Participant shall attempt any transfer of any
Stock Appreciation Right granted under the Plan, such transfer shall be void and
the Stock Appreciation Right shall terminate.
(e) No Rights as Stockholder. A Participant (or the Participant’s successor or
successors) shall have no rights as a stockholder with respect to any shares
covered by a Stock Appreciation Right until the date of the issuance of stock
evidencing such shares, as evidenced by a stock certificate or as reflected in
book entry form. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such stock is
actually issued (except as otherwise provided in Section 14 of the Plan), as
evidenced in either certificated or book entry form.
(f) Other Provisions. The Stock Appreciation Right Agreement authorized under
this Section 13 shall contain such other provisions as the Administrator shall
deem advisable, including but not limited to any restrictions on the exercise of
the Stock Appreciation Right which may be necessary to comply with Rule 16b-3 of
the Securities Exchange Act of 1934, as amended.
16

--------------------------------------------------------------------------------



SECTION 14.
ADJUSTMENTS UPON CHANGES IN STOCK
In the event of any dividend or other distribution (whether in the form of cash,
shares of Stock, or other property, but excluding regular, quarterly cash
dividends), recapitalization, forward or reverse stock split, subdivision,
consolidation or reduction of capital, reorganization, merger, amalgamation,
consolidation, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of shares of Stock or other
securities of the Company or other rights to purchase shares of Stock or other
securities of the Company, or other similar corporate transactions or events
that affects the shares of Stock, provided that any such transaction or event
referred to heretofore does not involve the receipt of consideration by the
Company, the Administrator may, in its sole discretion, in such manner as it
deems equitable in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, adjust (a) the
number and type of shares of Stock (or other securities or property) with
respect to which Awards may be granted under the Plan, (b) the number and type
of shares of Stock (or other securities or property) subject to outstanding
Awards, (c) the grant or exercise price with respect to any applicable Award or,
the measure to be used to determine the amount of the benefit payable on an
Award, (d) the number and kind of outstanding Restricted Stock Awards or
relating to any other outstanding Award in connection with which shares of Stock
are issued or otherwise subject, (e) the number of shares of Stock with respect
to which Awards may be granted to a Participant as set forth in Sections 6(a),
6(b) and 6(c) hereof and the number of shares of Stock reserved for issuance
pursuant to Section 6 hereof, (f) the number and type of shares of Stock (or
other securities or property) as to which Awards may be settled and (g) any
other adjustments that the Administrator determines to be equitable. Additional
shares that may become covered by the Award pursuant to such adjustment shall be
subject to the same restrictions as are applicable to the shares with respect to
which the adjustment relates.
The Administrator may restrict the rights of, or the applicability of, this
Section 14 to the extent necessary to comply with Section 16(b) of the
Securities Exchange Act of 1934, as amended, the Internal Revenue Code or any
other applicable law or regulation. The grant of an Award pursuant to the Plan
shall not limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, exchange or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.
SECTION 15.
EFFECT OF A CHANGE OF CONTROL


Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Section 15 shall apply in the event of a Change of Control.
(a) Awards Assumed by Successor. Upon the occurrence of a Change of Control, (1)
if the Company is the surviving entity in the Change of Control and an Award
continues to be outstanding and in effect or (2) if Company is not the surviving
entity in the Change of Control and an Award is Assumed (as defined in
subsection (b) below) by the successor person or entity effecting the Change of
Control, then such Award shall vest and be exercisable in accordance with the
terms of the original grant, unless during the two year period commencing on the
date of the Change of Control:
(i) a Participant’s service is involuntarily terminated for reasons other than
for Cause; or
17

--------------------------------------------------------------------------------



(ii) a Participant who is an employee terminates his or her employment for Good
Reason.
If clause (a)(i) or (ii) applies, the Award shall become fully vested and
exercisable, if applicable, and any restrictions that apply to the Award shall
lapse, and any Award subject to a Performance Objective shall be deemed to be
satisfied based on actual performance through the date of the Participant’s
termination if such performance is determinable in the judgement of the
Administrator, and based on target level performance if actual performance is
not determinable. Notwithstanding the foregoing, with respect to any Award that
is subject to Internal Revenue Code Section 409A, if the Change of Control is
not also a “change in control event” within the meaning of Internal Revenue
Section 409A, the payment shall be made on the date payment would have been made
had the Participant’s termination of service not occurred. For purposes of this
Section 15(a), a Participant’s termination of employment for Good Reason shall
not be considered to be for Good Reason unless:
(i) the Participant has provided the Company with a written notice of his or her
intent to terminate employment for Good Reason within sixty (60) days of the
Participant becoming aware of the circumstances giving rise to Good Reason; and
(ii) the Participant allows the Company thirty (30) days to remedy such
circumstances to the extent curable.
(b) Assumed Awards Defined. For purposes of this Section 15, an Award shall be
considered assumed (“Assumed”) if each of the following conditions are met:
(i) Options and Stock Appreciation Rights are converted into a replacement Award
in a manner that complies with Internal Revenue Code Section 409A and, in the
case of an Incentive Stock Option, Internal Revenue Code Section 424;
(ii) Restricted Stock Unit Awards, Restricted Stock Awards and Performance
Awards are converted into a replacement Award covering (1) a number of shares of
stock of the entity effecting the Change of Control (or a successor or parent
corporation), as determined in a manner substantially similar to the treatment
of an equal number of shares of Stock covered by the Award; provided that to the
extent that any portion of the consideration received by holders of shares of
Stock in the Change of Control transaction is not in the form of the common
stock of such entity (or a successor or parent corporation), the number of
shares covered by the replacement Award shall be based on the average of the
high and low selling prices of the common stock of such entity (or a successor
or parent corporation) on the established stock exchange on the trading day
immediately preceding the date of the Change of Control or (2) an amount of cash
consideration, as applicable, based upon the terms of the original Award;
(iii) the replacement Award contains provisions for scheduled vesting, treatment
on the Participant’s termination from employment or directorship, as applicable
(including the definitions of “Cause” and “Good Reason”), and, if applicable,
Performance Objectives and associated target levels and payout factors that are
no less favorable to the Participant than the underlying Award being replaced,
and all other terms of the replacement Award (other than the security and number
of
18

--------------------------------------------------------------------------------



shares represented by the replacement Award) are substantially similar to the
underlying Award; and
(iv) if the replacement Award is to be settled in shares of stock, the security
represented by the replacement Award is of a class of stock that is publicly
held and widely traded on an established stock exchange.
(c) Awards not Assumed by Successor.
(i) Upon the occurrence of a Change of Control, if Company is not the surviving
entity in the Change of Control and an Award is not Assumed by successor person
or entity effecting the Change of Control, then such Award shall become fully
vested and exercisable on the date of the Change of Control, any restrictions
that apply to such Award shall lapse, and any Performance Objectives applicable
to such Award shall be deemed to be satisfied based on actual performance
through the date of the Change of Control if such performance is determinable in
the judgement of the Administrator, and based on target level performance if
actual performance is not determinable. Payment with respect to such Awards
shall be made as follows:
(1) For each Option and Stock Appreciation Right, the Participant shall receive
a payment equal to the difference between the consideration (consisting of cash
or other property, including securities of a successor or parent corporation)
received by holders of shares of Stock in the Change of Control transaction and
the exercise price of the applicable Option or Stock Appreciation Right, if such
difference is positive. Such payment shall be made in the same form as the
consideration received by holders of shares of Stock. Any Options or Stock
Appreciation Rights with an exercise price that is higher than the per share
consideration received by holders of shares of Stock in connection with the
Change of Control shall be cancelled for no additional consideration.
(2) For each Restricted Stock Award, Restricted Stock Unit Award, or Performance
Share Award, the Participant shall receive the consideration (consisting of cash
or other property, including securities of a successor or parent corporation)
that such Participant would have received in the Change of Control transaction
had he or she been, immediately prior to such transaction, a holder of the
number of shares of Stock equal to the number of Shares covered by the
Restricted Stock Award, Restricted Stock Unit Award, or Performance Share Award
(based on actual performance through the date of the Change of Control if such
performance is determinable in the judgement of the Administrator, and based on
target level performance if actual performance is not determinable).
19

--------------------------------------------------------------------------------



(3) For each Performance Unit Award, the Participant shall receive an amount in
cash based on actual performance under the Performance Objective set forth in
the Performance Unit Award through the date of the Change of Control if such
performance is determinable in the judgement of the Administrator, and based on
target level performance if such actual performance is not determinable.
(ii) The payments contemplated by clauses (c)(i)(1), (c)(i)(2) and (c)(i)(3) of
this Section 15(c) shall be made upon or as soon as practicable following the
Change of Control, provided, however, that with respect to any Award that is
subject to Internal Revenue Code Section 409A, if the Change of Control is not
also a “change in control event” within the meaning of Internal Revenue Code
Section 409A, the payment shall be made on the date payment would have been made
had the Change of Control not occurred.
SECTION 16.
INVESTMENT PURPOSE


No shares of Stock shall be issued pursuant to the Plan unless and until there
has been compliance, in the opinion of Company’s counsel, with all applicable
legal requirements, including without limitation, those relating to securities
laws and stock exchange listing requirements. As a condition to the issuance of
Stock to Participant, the Administrator may require Participant to (i) represent
that the shares of Stock are being acquired for investment and not resale and to
make such other representations as the Administrator shall deem necessary or
appropriate to qualify the issuance of the shares as exempt from the Securities
Act of 1933 and any other applicable securities laws, and (ii) represent that
Participant shall not dispose of the shares of Stock in violation of the
Securities Act of 1933 or any other applicable securities laws.
As a further condition to the grant of any Option or the issuance of Stock to
Participant, Participant agrees to the following:
(a) In the event the Company advises Participant that it plans an underwritten
public offering of its Stock in compliance with the Securities Act of 1933, as
amended, and the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the Stock
underlying Awards, Participant will not, for a period not to exceed 180 days
from the prospectus, sell or contract to sell or grant an option to buy or
otherwise dispose of any Option granted to Participant pursuant to the Plan or
any of the underlying shares of Stock without the prior written consent of the
underwriter(s) or its representative(s).
(b) In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state’s
securities or Blue Sky law limitations with respect thereto, the Board shall
have the right (i) to accelerate the exercisability of any Option and the date
on which such Option must be exercised, provided that the Company gives
Participant prior written notice of such acceleration, and (ii) to cancel any
Options or portions thereof which Participant does not exercise prior to or
contemporaneously with such public offering.
20

--------------------------------------------------------------------------------



(c) In the event of a Change of Control, Participant will comply with Rule 145
of the Securities Act of 1933 and any other restrictions imposed under other
applicable legal or accounting principles if Participant is an “affiliate” (as
defined in such applicable legal and accounting principles) at the time of the
Change of Control, and Participant will execute any documents necessary to
ensure compliance with such rules.
The Company reserves the right to place a legend on any stock certificate (or a
notation on any book entry shares permitted by the Administrator) issued in
connection with an Award pursuant to the Plan to assure compliance with this
Section 16.
The Company shall not be required to register or maintain the registration of
the Plan, any Award, or any Stock issued or issuable pursuant to the Plan under
the Securities Act of 1933 or any other applicable securities laws. If the
Company is unable to obtain the authority that the Company or its counsel deems
necessary for the lawful issuance and sale of Stock under the Plan, the Company
shall not be liable for the failure to issue and sell Stock upon the exercise,
vesting, or lapse of risk of forfeiture of an Award unless and until such
authority is obtained. A Participant shall not be eligible for the grant of an
Award or the issuance of Stock pursuant to an Award if such grant or issuance
would violate any applicable securities law.
SECTION 17.
NONTRANSFERABILITY


(a) In General. Except as expressly provided in the Plan or an Award agreement,
no Award shall be transferable by the Participant, in whole or in part, other
than by will or by the laws of descent and distribution. If the Participant
shall attempt any transfer of any Award, such transfer shall be void and the
Award shall terminate.
(b) [Reserved].
(c) Beneficiary Designation. Each Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of such Participant’s
death before receipt of any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Administrator, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.
(d) Hedging and Pledging. Participants may not enter into hedging or
monetization contracts or enter into pledge arrangements with respect to any
Award or any Stock to be granted pursuant to an Award.
SECTION 18.
NO AUTHORITY TO REPRICE


Except in connection with a corporate transaction involving the Company that it
subject to the provisions of Section 14, the terms of outstanding awards may not
be amended to reduce the exercise price of outstanding Options or Stock
Appreciation Rights or cancel outstanding Options or Stock Appreciation Rights
in exchange for cash, other awards or Options or Stock Appreciation Rights with
an
21

--------------------------------------------------------------------------------



exercise price that is less than the exercise price of the original Options or
Stock Appreciation Rights without stockholder approval.
SECTION 19.
AMENDMENT TO THE PLAN


The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 14, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant. Notwithstanding the foregoing, no such revision
or amendment shall (i) materially increase the number of shares subject to the
Plan except as provided in Section 14 hereof, (ii) change the designation of the
class of employees eligible to receive Awards, (iii) decrease the price at which
Options may be granted, or (iv) materially increase the benefits accruing to
Participants under the Plan without the approval of the stockholders of the
Company if such approval is required for compliance with the requirements of any
applicable law or regulation. Furthermore, the Plan may not, without the
approval of the stockholders, be amended in any manner that will cause Incentive
Stock Options to fail to meet the requirements of Code Section 422.
Notwithstanding anything in the Plan to the contrary, the Board may amend this
Plan to the extent necessary or desirable to comply with the requirements of
Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.
To the extent applicable, the Plan and all Awards shall be interpreted to be
exempt from or comply with the requirements of Code Section 409A and, if
applicable, to comply with Code Section 422, in each case including the
regulations, notices, and other guidance of general applicability issued
thereunder. Furthermore, notwithstanding anything in the Plan or any
Award agreement to the contrary, the Board may amend the Plan or an Award
agreement to the extent necessary or desirable to comply with such requirements
without the consent of the Participant.
SECTION 20.
RIGHTS AND OBLIGATIONS ASSOCIATED WITH AWARDS


(a) No Obligation to Exercise. The granting of an Option or Stock Appreciation
Right shall impose no obligation upon the Participant to exercise such Option or
Stock Appreciation Right.
(b) No Employment or Other Service Rights. The granting of an Award hereunder
shall not impose upon the Company or any Affiliate any obligation to retain the
Participant in its employ or service for any period.
(c) Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any particular assets of the Company or any Affiliate by
reason of the right to receive a benefit under the terms of the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or any Affiliate and any Participant,
beneficiary, legal representative, or any other person. To the extent that any
person acquires a right to receive shares of Stock or payments from the Company
or any Affiliate under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company or any Affiliate, as the case
may be. All payments to be made hereunder shall be paid from the general funds
of the Company or any Affiliate, as the case may be. In its sole discretion, the
Administrator may authorize the creation of trusts or other arrangements to meet
the obligations created
22

--------------------------------------------------------------------------------



under the Plan to deliver the shares of Stock or make payments in lieu of or
with respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.
        (d) Recoupment Policies. All Awards under the Plan shall be subject to
any applicable clawback, recoupment, recovery or other forfeiture policies that
may be implemented by the Board from time to time. By accepting an Award, the
Participant is agreeing to be bound by any such clawback, recoupment, recovery
or other forfeiture policies, as in effect or as may be adopted or modified from
time to time by the Company in its discretion.
SECTION 21.
MISCELLANEOUS


(a) Issuance of Shares. The Company is not required to issue or remove
restrictions on shares of Stock granted pursuant to the Plan until the
Administrator determines that: (i) all conditions of the Award have been
satisfied, (ii) all legal matters in connection with the issuance have been
satisfied, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Administrator may consider
appropriate, in its sole discretion, to satisfy the requirements of any
applicable law or regulation.
(b) Choice of Law. The law of the state of Delaware shall govern all questions
concerning the construction, validity, and interpretation of this Plan, without
regard to that state’s conflict of laws rules.
(c) Severability. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.
(d) No Duty to Notify. Neither the Company nor any Affiliate shall have any duty
or obligation to any Participant to advise such Participant as to the time and
manner of exercising an Award or as to the pending termination or expiration of
such Award. In addition, neither the Company nor any Affiliate has any duty or
obligation to minimize the tax consequences of an Award to the Participant.
(e) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended,
shall be exempt from Section 16 pursuant to an applicable exemption (except for
transactions acknowledged in writing to be non-exempt by such Participant). In
addition, the Company intends any transaction by which a Participant sells
shares of Stock issued in respect of the vesting or exercise of any Award
granted hereunder for the purpose of settling any withholding tax liability of
such Participant (commonly referred to as a “net settlement”, “net exercise”,
“sell to cover” or “broker-assisted cashless exercise” transaction) that would
otherwise be subject to Section 16(b) of the Securities Exchange Act of 1934, as
amended, shall be exempt from Section 16 pursuant to an applicable exemption.
Accordingly, if any provision of this Plan or any Award Agreement does not
comply with the requirements of Rule 16b-3 then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b) of the Securities Exchange
Act of 1934.
23

--------------------------------------------------------------------------------



(f) Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.
(g) Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Administrator, in its
discretion, shall determine whether cash, other securities or other property
shall be paid or transferred in lieu of any fractional shares of Stock, or
whether such fractional shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.




24